Case 8:21-bk-10525-ES        Doc 44 Filed 03/23/21 Entered 03/23/21 12:35:02      Desc
                              Main Document    Page 1 of 4


  1   RON BENDER (SBN 143364)
      JULIET Y. OH (SBN 211414)
  2   LEVENE, NEALE, BENDER, YOO & BRILL L.L.P.
  3   10250 Constellation Boulevard, Suite 1700
      Los Angeles, California 90067
  4   Telephone: (310) 229-1234
      Facsimile: (310) 229-1244
  5   Email: RB@LNBYB.COM; JYO@LNBYB.COM
  6   Proposed Attorneys for Chapter 11 Debtor and
      Debtor-in-Possession
  7
  8
                            UNITED STATES BANKRUPTCY COURT
  9
                             CENTRAL DISTRICT OF CALIFORNIA
10
                                      SANTA ANA DIVISION
11
12
13    In re:                                         Case No.: 8:21-bk-10525-ES
14
      THE SOURCE HOTEL, LLC, a                       Chapter 11
15    California limited liability company,
                                                     NOTICE OF CONTINUED HEARING ON
16             Debtor and Debtor in Possession.      MOTION FOR ENTRY OF ORDER
                                                     AUTHORIZING DEBTOR TO PROVIDE
17                                                   ADEQUATE ASSURANCE OF FUTURE
18                                                   PAYMENT TO UTILITY COMPANIES
                                                     PURSUANT TO 11 U.S.C. § 366
19
                                                     Date:    April 1, 2021
20                                                   Time:    10:00 a.m.
                                                     Place:   ZoomGov
21
22
23
24
25
26
27
28



                                                     1
Case 8:21-bk-10525-ES       Doc 44 Filed 03/23/21 Entered 03/23/21 12:35:02            Desc
                             Main Document    Page 2 of 4


  1          TO THE OFFICE OF THE UNITED STATES TRUSTEE, AFFECTED UTILITY
  2   COMPANIES, AND ALL PARTIES REQUESTING SPECIAL NOTICE:

  3          PLEASE TAKE NOTICE that a continued hearing will be held on April 1, 2021 at
  4   10:00 a.m., before the Honorable Erithe A. Smith, United States Bankruptcy Judge, for the Court
  5   to consider that certain Notice Of Motion And Motion For Entry Of Order Authorizing Debtor To
  6   Provide Adequate Assurance Of Future Payment To Utility Companies Pursuant To 11 U.S.C. §
  7   366 [Doc. No. 19] (the “Utility Motion”) filed by The Source Hotel, LLC, a California limited
  8   liability company and the debtor and debtor-in-possession in the above-captioned Chapter 11

  9   bankruptcy case (the “Debtor”).
10           PLEASE TAKE FURTHER NOTICE that any opposition to the Utility Motion must
11    be in writing, filed with the Court, and served upon counsel for the Debtor (by overnight mail,
12    facsimile, or email) and upon the United States Trustee (by overnight mail or facsimile only),
13    with a Judge’s copy personally delivered to Court chambers, by March 30, 2021.
14           PLEASE TAKE FURTHER NOTICE that any reply to any opposition to the Utility
15    Motion may be presented orally at the hearing on the Utility Motion.
16           PLEASE TAKE FURTHER NOTICE that, due the COVID-19 pandemic, the Court
17    will conduct the hearing on the Utility Motion using ZoomGov audio and video technology.
18    Hearing participants and members of the public may participate in and/or observe the hearing
19    using ZoomGov, free of charge.
20           PLEASE TAKE FURTHER NOTICE that individuals may connect by ZoomGov
21    audio and video using a personal computer (equipped with camera, microphone and speaker), or
22    a handheld mobile device with an integrated camera, microphone and speaker (such as an
23    iPhone, iPad, Android phone or Android tablet). The connection can be initiated by entering the
24    “Meeting URL” into a web browser on any of these devices, provided the device is connected to
25    the Internet. Individuals connecting in this manner will be prompted for the Meeting ID and
26    Password shown below. Individuals may also connect to the hearing by telephone only, using
27
28



                                                     2
Case 8:21-bk-10525-ES          Doc 44 Filed 03/23/21 Entered 03/23/21 12:35:02                 Desc
                                Main Document    Page 3 of 4


  1   the telephone number provided below.          Individuals connecting by telephone will also be
  2   prompted for the Meeting ID and Password.

  3          PLEASE TAKE FURTHER NOTICE that neither a Zoom nor a ZoomGov account is
  4   necessary to participate in or observe the hearing, and no pre-registration is required.
  5          PLEASE TAKE FURTHER NOTICE that the audio portion of the hearing will be
  6   recorded electronically by the Court and constitute its official record.
  7          PLEASE TAKE FURTHER NOTICE that all persons are strictly prohibited from
  8   making any other recording of court proceedings, whether by video, audio, “screenshot,” or

  9   otherwise. Violation of this prohibition may result in the imposition of monetary and non-
10    monetary sanctions.
11           PLEASE TAKE FURTHER NOTICE that the following is the unique ZoomGov
12    connection information for the hearing on the Utility Motion on April 1, 2021:
13           Meeting URL:            https://cacb.zoomgov.com/j/1603512591
14           Meeting ID:             160 351 2591
             Password:               199889
15           Telephone:              (669) 254-5252 or (646) 828-7666

16
17           PLEASE TAKE FURTHER NOTICE that more information on appearing before the

18    the Court by ZoomGov is available in the “Notice of Video and Telephonic Appearance

19    Procedures    for   Judge    Erithe    A.    Smith’s   Cases”     on    the    Court’s     website   at

20    https://www.cacb.uscourts.gov/judges/honorable-erithe-smith            under     the       “Telephonic

21    Instructions” section.

22    Dated: March 23, 2021                  THE SOURCE HOTEL, LLC

23
24
25                                           By:
                                                    Ron Bender
26                                                  Juliet Y. Oh
                                                    Levene, Neale, Bender, Yoo & Brill L.L.P.
27                                                  Proposed Attorneys for Chapter 11 Debtor and
28                                                  Debtor-in-Possession




                                                        3
Case 8:21-bk-10525-ES                Doc 44 Filed 03/23/21 Entered 03/23/21 12:35:02                                      Desc
                                      Main Document    Page 4 of 4
                                   PROOF OF SERVICE OF DOCUMENT
 1
     I am over the age of 18 and not a party to this bankruptcy case or adversary proceeding. My business
 2   address is: 10250 Constellation Boulevard, Suite 1700, Los Angeles, CA 90067

 3   A true and correct copy of the foregoing document entitled NOTICE OF CONTINUED HEARING ON
     MOTION FOR ENTRY OF ORDER AUTHORIZING DEBTOR TO PROVIDE ADEQUATE ASSURANCE
 4   OF FUTURE PAYMENT TO UTILITY COMPANIES PURSUANT TO 11 U.S.C. § 366 will be served or
     was served (a) on the judge in chambers in the form and manner required by LBR 5005-2(d); and (b) in
 5   the manner stated below:

 6   1. TO BE SERVED BY THE COURT VIA NOTICE OF ELECTRONIC FILING (NEF): Pursuant to
     controlling General Orders and LBR, the foregoing document will be served by the court via NEF and
 7   hyperlink to the document. On March 23, 2021, I checked the CM/ECF docket for this bankruptcy case
     or adversary proceeding and determined that the following persons are on the Electronic Mail Notice List
 8   to receive NEF transmission at the email addresses stated below:

 9       •     Ron Bender rb@lnbyb.com
         •     Michael G Fletcher mfletcher@frandzel.com, sking@frandzel.com
10       •     Nancy S Goldenberg nancy.goldenberg@usdoj.gov
         •     Daniel A Lev dlev@sulmeyerlaw.com,
11             ccaldwell@sulmeyerlaw.com;dlev@ecf.inforuptcy.com
         •     Grant A Nigolian grant@gnpclaw.com,
12             process@gnpclaw.com;grant.nigolian@gmail.com
         •     Juliet Y Oh jyo@lnbrb.com, jyo@lnbrb.com
13       •     Ho-El Park hpark@hparklaw.com
         •     Ronald N Richards ron@ronaldrichards.com, morani@ronaldrichards.com
14       •     United States Trustee (SA) ustpregion16.sa.ecf@usdoj.gov

15   2. SERVED BY UNITED STATES MAIL: On March 23, 2021, I served the following persons and/or
     entities at the last known addresses in this bankruptcy case or adversary proceeding by placing a true
16   and correct copy thereof in a sealed envelope in the United States mail, first class, postage prepaid, and
     addressed as follows. Listing the judge here constitutes a declaration that mailing to the judge will be
17   completed no later than 24 hours after the document is filed.
18                                                                           Service information continued on attached page

19
     3. SERVED BY PERSONAL DELIVERY, OVERNIGHT MAIL, FACSIMILE TRANSMISSION OR
20   EMAIL (state method for each person or entity served): Pursuant to F.R.Civ.P. 5 and/or controlling LBR,
     on March 23, 2021, I served the following persons and/or entities by personal delivery, overnight mail
21   service, or (for those who consented in writing to such service method), by facsimile transmission and/or
     email as follows. Listing the judge here constitutes a declaration that personal delivery on, or overnight
22   mail to, the judge will be completed no later than 24 hours after the document is filed.

23   None.

24
     I declare under penalty of perjury under the laws of the United States of America that the foregoing is
25   true and correct.

26    March 23, 2021                      Stephanie Reichert                            /s/ Stephanie Reichert
      Date                                Type Name                                     Signature
27
28

      This form is mandatory. It has been approved for use by the United States Bankruptcy Court for the Central District of California.

     June 2012                                                                    F 9013-3.1.PROOF.SERVICE
